DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 21-38 are pending upon entry of amendment filed on 11/7/22.

IN light of Applicant’s amendment to the claims filed on 11/7/22, the restriction requirement set forth in the office action mailed on 8/5/22 has been withdrawn.

Claims 21-38 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 3/18/21 and 11/7/22 have been acknowledged.

4.	The oaths filed on 9/15/20 have been acknowledged.

5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

6.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
7.	Claims 21-38 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 21-38 of copending Application No. 17/616,614. 

The both claims are methods of preventing  respiratory syncytial virus (RSV) lower respiratory tract infection (LRTI) in a subject administering single fixed dose of RSV monoclonal antibody set forth in the SEQ ID NO:3-9.

This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim(s) 21, 22, 27-29 and 35 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domachowske et al (Pediatrics, Jan. 2018 Meeting Abstract #256, IDS reference).

Domachowske et al. teaches intramuscular administration of single dose of 50mg of MEDI8897 to treat or to prevent lower respiratory tract infection (LRTI) among infants.  The ages of the infants vary 32-35 weeks. As is evidenced by the specification in p. 12-13 of the instant application in that MEDI8897 has the light and heavy chain variable CDR’s set forth in the SEQ ID NO:3-8 and heavy and light chains set forth in SEQ ID NO:9-10, it is indeed nirsevimab, claims 27-29 are included in this rejection. Although weight of infants of the study is silent, the ages of infant being 32-35 weeks, the weight would not be over 10 lbs (5kg) and meets the limitations of the claimed invention.  Therefore, the reference teachings anticipate the claimed invention.

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 21-30 and 33-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Domachowske et al (Pediatrics, Jan. 2018 Meeting Abstract #256, IDS reference)
in view of Wegzyn et al (Infect Dis Ther 2014, vol. 3, pp. 133-158) and Synagis Product Information (Authorized on 8/13/99, p. 10, IDS reference).

The teachings of the Domachowske have been discussed, supra.

The disclosure of the Domachowske differs from the instant claimed invention in that it does not teach the use of fixed dose of 100mg or 200mg in treatment of LRTI claims 25-26 of the instant application. 

Wegzyn et al teach the use of palivizumab in children at high risk of Syncytial Virus infection at 15mg/kg intramuscularly (p. 133-137). Wegzyn et al. further teach multiple RSV seasons associated with different age groups in administering of palivizumab (p. 142-147, Tables 2-4). 
Synagis product information discloses recommended palivizumab (tradename is Synagis) dosage if 15mg/kg for one month during the RSV season (p. 2).  RSV infection includes LRTI and patient is risk of having congenital heart disease and immunodefiency (p. 4-6).  The concentration of Synagis includes 100mg/ml (p. 9) and the antibody is formulated in histidine, glycine and mannitol (p. 9).  Further, the age group of the palivizumab for RSV is less than 24 months (p. 13-15, 20).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize regimens known for palivizumb in treatment of RSV infection including LRTI as taught by the Wegzyn reference and Synagis product information into the Domachowske abstract. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of regimens of known efficacy into single fixed format administration adds convenience while preventing high cost hospitalization in treatment of RSV infection.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

13.	Claims 21 and 30-32 are rejected under 35 U.S.C. 103(a) as being unpatentable Domachowske et al (Pediatrics, Jan. 2018 Meeting Abstract #256, IDS reference), Wegzyn et al (Infect Dis Ther 2014, vol. 3, pp. 133-158) and Synagis Product Information (IDS reference)) as applied to claim 21 above, and further in view of EP2338985

The teachings of the Domachowske, Wegzyn and Synagis have been discussed, supra.

The disclosure of the references differs from the instant claimed invention in that it does not teach the use of about 80mM arginine, 30mM histidine, 120mM of sucrose and about 0.02% polysorbate as in claims 31-32 of the instant application. 

The ‘895 publication teaches addition of 10-150mM arginine, 30mM histidine, 0.01-0.1% polysorbate in antibody of at least 120mg/ml formulation (claims) to reduce aggregates and viscosity.  The ‘895 publication further teaches improvement of stability during transit (specification, claims 14-15).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize histidine, arginine and polysorbate taught by the ‘895 publication into nirsevimab formulation that is applicable in treatment of LRTI taught by the Domachowske, Wegzyn and Synagis. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of arginine, histidine, and polysorbate taught by the ‘895 publication reduces viscosity, aggregates and improves stability of antibody at higher concentration.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

14.	Claims 21-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Synagis Product Information (Authorized on 8/13/99, p. 10, IDS reference) or Wegzyn et al (Infect Dis Ther 2014, vol. 3, pp. 133-158) in view of Domachowske (Pediatrics, Jan. 2018 Meeting Abstract #256, IDS reference) and EP2238985.

The teachings of the Synagis product information or Wegzyn have been discussed, supra.

The disclosure of the Synagis product information or Wegzyn et al. differs from the instant claimed invention in that it does not teach the use of nirsevimab (MEDI8897, SEQ ID NO3-9) in treatment of LRTI as in claim 21 and use of histidine, arginine and polysorbate as in claims 31-32 of the instant application. 

The teachings of the Domachowske and ‘985 have been discussed, supra.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize regimens of nirsevimab (MEDI8897) in treatment of RSV infection including LRTI as taught by the Domachowske abstract and formulation comprising arginine, histidine and polysorbate taught by the ‘895 publication into the treatment regimen of LRTI by RSV taught by the Synagis and Wegzyn reference.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of nirsevimab improve half life (abstract) while the addition of arginine, histidine, polysorbate taught by the ‘895 publication reduces viscosity and aggregates and improves stability.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claims 21-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Application No. 16/864,454 in view of Domachowske (Pediatrics, Jan. 2018 Meeting Abstract #256, IDS reference) and EP2238985.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘454 application recites methods of treating LRTI by RSV using RSV antibodies.

The claims of the ‘454 application does not teach the use of single fixed dose as in claim 21 and use of histidine, arginine and polysorbate as in claims 31-32 of the instant application. 

The teachings of the Domachowske and ‘985 have been discussed, supra.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize regimens of nirsevimab (MEDI8897) in treatment of RSV infection including LRTI as taught by the Domachowske abstract and formulation comprising arginine, histidine and polysorbate taught by the ‘895 publication into the treatment regimen of LRTI by RSV taught by the Synagis and Wegzyn reference.
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of nirsevimab improves half life (abstract) and prevents cost hospitalization while the addition of arginine, histidine, polysorbate taught by the ‘895 publication reduces viscosity and aggregates and improves stability.

17.	No claims are allowable.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
December 13, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644